Citation Nr: 9919262	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic fatigue 
syndrome or, in the alternative, a Persian Gulf War-related 
undiagnosed illness claimed to be manifested by multiple 
symptoms, including sleep disturbances and fatigue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to July 
1992.  He is a Persian Gulf War veteran, as he served in the 
Southwest Asia theater of operations during the period of war 
known as the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for fatigue and a sleep disorder 
associated with Persian Gulf service during Operation Desert 
Shield/Storm.  In a June 1995 rating decision, the claim was 
re-adjudicated, and again denied, this time under the new law 
specifically providing for the granting of service connection 
for undiagnosed illnesses resulting from Persian Gulf War 
service, codified at 38 U.S.C.A. § 1117 (West 1991).  The 
matter then was remanded by the Board for further development 
in March 1996 and June 1998 and it is now back at the Board, 
ready for its disposition on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran complained of fatigue and sleeping problems 
on separation and also after service and some physicians have 
felt that these symptoms warrant a diagnosis of chronic 
fatigue syndrome, of unknown etiology, while others have 
opined that that diagnosis is simply not warranted.

3.  It has not been objectively shown that the chronic 
fatigue syndrome that some physicians have diagnosed but 
others have negated is causally related to service or that 
the veteran currently suffers from an undiagnosed illness 
resulting from his having served in the Persian Gulf during 
the Persian Gulf War, as the preponderance of the evidence is 
against such a finding of causation.

CONCLUSION OF LAW

Neither a chronic fatigue syndrome, nor a claimed Persian 
Gulf War-related undiagnosed illness, was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (1998). 


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Factual background:

As noted above, the veteran is a Persian Gulf War veteran.  
He has indicated that he did not serve in combat during that 
period of time, but in other land areas.  (See, in this 
regard, a copy of the first page of a Persian Gulf Registry 
Code Sheet that the veteran apparently filled out possibly 
sometime around June 1993.)  Regarding the present appeal, he 
contends that he is entitled to be service-connected for 
chronic fatigue and a sleep disorder, as he believes that 
both medical conditions, of which he complained on 
separation, are chronic and are causally related to his 
Persian Gulf War service.

A careful review of the record reveals no evidence of 
complaints of fatigue or a sleeping disorder at any time 
during service, other than in the report of medical history 
for separation that the veteran filled out and signed in May 
1992, in which he indicated that he had had, or currently 
had, frequent trouble sleeping, a statement that he further 
clarified in the same document by saying that he had had this 
problem since November 1991, in addition to feeling 
"continually fatigued," with no treatment sought for either 
condition, though.  The record is also devoid of competent 
medical evidence showing the manifestation of a chronic 
disability manifested by chronic fatigue and/or a sleep 
disorder at any time during service, to include at the time 
of separation, when no such disability was reported.  (See, 
in this regard, the report of the medical examination that 
was conducted for separation purposes in May 1992.)

According to the report of a September 1993 VA 
"miscellaneous neurological disorders" examination, the 
veteran complained of irritability, lowered resistance, 
headaches, increased narcolepsy, somnolence with chronic 
fatigue and a 15-lb. increase in bodyweight since February 
1992.  "Chemistries" were essentially normal except for a 
serum cholesterol level of 235 and it was noted that a 
neuropsychological consultation had revealed a chronic 
fatigue syndrome, with complication of a mild closed head 
injury, hypercholesterolemia and a post-concussion syndrome, 
secondary to the closed head injury.

According to the report of a September 1993 VA "mental 
disorders" examination, the veteran said that he served for 
four to five months in Saudi Arabia in early 1991 and was 
thereafter sent to Turkey, for three or four months, where he 
began having severe episodes of fatigue and needing between 
nine and 14 hours of sleep every day, as compared to his 
prior need of only five to six hours per day.  Despite the 
extra sleep, he still felt tired all of the time and not even 
his working out at the gym seemed to combat the fatigue, 
which he first attributed to stress while being away from 
home but later realized was chronic, as he continued to 
suffer from these symptoms after returning home.  He 
attempted to visit the flight surgeon while stationed in 
Turkey on two or three occasions, but he typically saw 
assistants and did not receive any specific treatment.

The above report also reveals that the veteran reported 
getting "sick as a dog" every three or four months, with 
flu-like symptoms and a fever that lasted for three or four 
days.  He said that he currently worked as a machinist, 
making valves for cars, and said that his performance had 
only been affected by his problems with attendance, which 
were due to the above symptoms and to the residuals of damage 
to the lumbosacral spine's L4 and L5 vertebrae and a mild 
concussion that he suffered as a result of a May 1993 motor 
vehicle accident (MVA).  Currently, a neurosurgeon was 
treating him with cortisone shots, but he still nevertheless 
continued to be hypersomnolent, experienced problems with 
concentration and memory and felt like he could not think 
clearly, nor act as quickly as he used to.  He ruminated some 
about what might be causing his problems, speculated about 
being exposed to nuclear missiles or fleas in the Persian 
Gulf and complained of memory problems.

According to the above report, the veteran said that both his 
father and his mother died relatively young (56 and 54 years 
old, respectively) of cancer and that his mother was "sick 
all her life," suffered from porphyria, was a hypochondriac 
who was addicted to prescription medications and became 
somewhat demented at the end of her life.  One sister and two 
brothers predeceased him, the sister, of an unknown 
infection, and the brothers, of gunshot wounds.  His wife 
reportedly told him that he became more irritable since 
returning from the Persian Gulf and he reported being under 
significant physical and financial stress, as he had not yet 
settled with an insurance company regarding the MVA of May 
1993.  He denied any specific exposure to combat or traumatic 
experiences during his Persian Gulf service but said that he 
nevertheless worried about his current physical symptoms.  He 
also denied a prior history of psychiatric treatment and 
indicated that he did not see himself as having psychiatric 
problems.  On examination, he was clearly oriented in the 
three spheres, appeared mildly dysphoric and moderately 
anxious.  His performance in psychological tests was "varied 
and difficult to interpret," but revealed the possible 
existence of a language-based learning disability and the 
diagnoses were the following: (1) chronic fatigue syndrome of 
unknown etiology; (2) rule out major depression and 
somatization disorder; (3) possibility of a premorbid 
language-based learning disability; and (4) rule out 
contribution of a possible mild closed head injury, status 
post MVA.

A June 1994 VA outpatient medical record reveals complaints 
of problems with fatigue, concentration and memory since May 
1991, the subscribing physician's comments to the effect that 
the veteran had no combat exposure, was stationed in England 
and Sicily during the war and did not go to Saudi Arabia 
until mid-May 1991, and a diagnostic impression of 
questionable ("?") Persian Gulf symptoms.

VA outpatient medical records dated in July and August 1994 
reveal additional complaints reportedly related to the 
Persian Gulf, including arthralgias in the shoulders and 
hands, while a VA outpatient medical record dated in March 
1995 reveals complaints of memory loss and headaches.

The report of a July 1996 VA "systemic conditions" medical 
examination reveals a medical history including 1994 
treatment for a benign prostatic hypertrophy, a laminectomy 
at the L4 and L5 levels in March 1994 for a herniated nucleus 
pulposus, following a MVA, a five-day episode of epidemic 
gastroenteritis with fever, nausea, vomiting and diarrhea in 
the Persian Gulf and constant low grade temperature 
elevations since being in the Persian Gulf.  It also reveals 
complaints of clotting of the semen, urinary frequency with 
nocturia, anal incontinence, severe low back pain, fatigue, 
headaches with vertigo when standing up, blurred and 
"tunnel" vision, numbness in the left hip and left leg, 
hearing loss, "unrefreshing" sleep, inability to rest, 
arthralgias of the joints, myalgias of the extremities and 
back, irritability and lack of concentration.

According to the above report, the battery of laboratory 
studies revealed essentially negative results, although the 
following medical conditions were found to be manifested:  
depression with somatization; a possible pre-morbid language-
based learning disability, which was felt to be secondary to 
the closed head injury sustained in the above mentioned MVA; 
a slight leukocytosis on blood count testing; a chronic 
fatigue disorder that he had had "for a period of six months 
with disability" and which was, in the examiner's opinion, 
"primarily due to his back surgery" of March 1994; moderate 
to severe back pain and left leg impairment; a history of 
mild fever and a sore throat; anterior cervical 
lymphadenopathy; headaches of a rather unusual pattern; 
arthralgias without joint swelling; "some disturbances of 
sleep felt to be due to pain or nocturia due to the 
neurogenic effect of his back surgery on his bladder;" low 
grade pharyngitis and tonsillitis; and palpable, tender 
anterior cervical lymph nodes.

The subscriber of the above report also indicated that the 
veteran did not describe his fatigue following exercise prior 
to his back injury, that the impairment of the back injury 
clouded the issue of the criteria for chronic fatigue and 
that, while it was felt that he did have many of the symptoms 
of chronic fatigue, further documentation was needed before a 
final diagnosis could be made.  He also indicated that he did 
not feel that any of the viral titers were other than 
ordinary convalescent titers and that, therefore, they were 
not significant.  The diagnoses were listed as chronic 
fatigue syndrome and status post lumbar laminectomy and 
fusion for herniated nucleus pulposus, with left sciatic 
neuropathy.
 
A second VA "systemic conditions" medical examination was 
conducted, in July 1997.  Its report essentially restates the 
above medical history and some of the above mentioned 
complaints, to include "a real problem going to sleep."  
Regarding this complaint, the examiner said that the veteran 
could not get in a comfortable position at all when going to 
sleep and that "that is really the reason [why] he cannot 
sleep."  The examiner also said that in the prior "systemic 
conditions" medical examination there was a question of 
whether there might be a chronic fatigue syndrome or whether 
the problems mostly were "from his back, chronic pain and 
depression secondary to that."  In this regard, he said 
that, "[t]he way I understand his symptoms, he is restricted 
primarily from his back problem."  The findings of this 
medical examination were basically similar to the ones of 
July 1996, including objective evidence of lower back pain 
and limitation of motion and sciatica-type pain in the left 
lower extremity, although the veteran did not seem to be too 
depressed at the time and was very straightforward.  A 
chronic low back syndrome, chronic headaches, mild 
depression, prostatitis and cigarette abuse were listed as 
the impression and the examiner provided the following final 
comment: 

I would think this man's major problem is 
with his back, his sleeping problem, and 
I would not give him a diagnosis of 
chronic fatigue syndrome.  I did suggest 
he increase his dose of imipramine and 
try that again.  He, of course, has a 
smoking problem, and must learn to live 
with his back problem, and has a mild 
problem with his prostate as well.

According to the report of a VA "diseases or injuries of the 
brain" medical examination that was conducted in September 
1997, the veteran reported a lumbosacral strain of minor 
consequence in 1989 (during service), which was treated as an 
outpatient and from which he had fully recovered, as it had 
left no residual symptoms, as well as the MVA of May 1993 
(which he said was in May 1992), which had involved a back 
injury and a "minor" head injury "of no consequence" and 
prior to which he had experienced multiple central nervous 
system (CNS) symptoms and headaches.  Currently, he suffered 
from memory problems, mostly with concentration, and multiple 
CNS complaints including every daily tension headaches, 
decreased concentration, light-headedness, chronic fatigue, 
insomnia, bad migraine episodes every four weeks and chronic 
low back pain, with left sciatica.  The examination was, 
however, again essentially negative, as shown by objective 
findings including a good memory, normal gait, head, face and 
neck, no evidence of a tumor, no motor or sensory impairments 
and the appearance of being a well-adjusted individual.  The 
diagnoses were listed as follows:

1.  Multiple CNS symptoms, etiology 
undetermined.  Vet attributes symptoms to 
exposure to unknown environmental hazards 
in the Persian Gulf.  Physical exam [was, 
however,] within normal limits.  Symptoms 
[are] suggestive of [a] chronic fatigue 
syndrome.  See consult request Neurology 
Clinic ... .

2.  History of moving vehicular accident 
in 199[3], with residual injury of the 
[lumbosacral] spine.  CNS symptoms 
antedated the MVA.

According to the examiner who subscribed the above report, 
the veteran explained that, at the time of the "1992" MVA, 
he was having a headache and that he suffered a minor head 
injury when his head struck the vehicle window in that 
accident, but did not experience any concussion.  This 
physician also subscribed the report of a VA "miscellaneous 
neurological disorders" examination that was conducted on 
the same date (September 1997), and in which he again 
mentioned the veteran's complaints regarding tension and 
migraine headaches but indicated that there was no objective 
evidence of tics, paramyoclonus complex, chorea or choreiform 
disorders.  Recurrent migraine headaches, of etiology 
undetermined, was diagnosed and it was noted that the veteran 
attributed the headaches to exposure to unknown environmental 
hazards in the Persian Gulf, where he served from May 1991 to 
October 1991, after the cessation of hostilities.

A partially-legible September 1997 VA outpatient medical 
record reflects the result of a neurological consultation 
that the above VA physician requested.  This report reveals 
complaints of low back and left leg pain since the 1993 MVA, 
fatigue, persistent migraine headaches preceded by visual 
changes, left-sided facial pain, throbbing with nausea, and 
depression, objective findings of an unremarkable 
neurological examination and the following impression:  (1) 
migraine headaches with aura; (2) tension headaches; and (3) 
mental depression and chronic fatigue caused by some low back 
pain, mechanical, musculoskeletal, with no evidence of 
ongoing radiculopathy.

Finally, the veteran underwent a very thorough VA "chronic 
fatigue syndrome" medical examination in August 1998, 
pursuant to the Board's instructions in the remand of June 
1998.  The subscribing examiner indicated that a detailed 
review of the entire record revealed that the veteran had 
reported problems with fatigue, that the term "chronic 
fatigue syndrome" had been used occasionally in the past in 
some of the VA exams and that there was still a question as 
to whether he actually had chronic fatigue syndrome and, if 
so, whether it was related to service.

The examiner also indicated in the above report that, when he 
first saw the veteran in June 1994, he said that he did not 
go into Iraq or Kuwait, that he had had no combat exposure 
and that, other than a stomach virus that he had had for 
three or four days in mid July 1991, which resolved, he had 
had no other injuries or illnesses while stationed in Saudi 
Arabia.  In the exam of 1994, the veteran reported problems 
with poor concentration, which he said started in the Winter 
of 1992 and felt was due to stress.  The examiner noted that 
there seemed to be some discrepancy here in that he now 
reported that the trouble concentrating had developed while 
stationed in Turkey in 1991.  He also noted that the problems 
with fatigue, bad temper, irritability and aches in the 
shoulders and hands were reported in that exam of 1994 but 
that the examiner did not document the time of their onset.

The examiner who subscribed the above report also stated 
that, other than a fracture of the left fifth finger, which 
occurred after returning to the Unites States in 1992, and a 
low back strain, for both of which the veteran was now 
service-connected, as well as occasional medical treatment 
for minor illnesses such as sinusitis and a corneal abrasion, 
the service medical records did not show an indication of any 
other serious medical problem during service.  The veteran 
did report trouble sleeping, hearing loss, a history of 
broken bones and stuttering in his separation medical 
examination checklist in May 1992, checked "no" on all the 
other symptoms and the examiner at that time made reference 
to his frequent trouble sleeping since November 1991, to his 
statement that he felt continually fatigued, but with no 
treatment sought, and to the fact that the veteran did not 
leave due to any medical problems but, rather, due to his 
retirement, in 1992, when he was offered a special separation 
bonus.

After service, the veteran indicated that he worked for a 
company that manufactured car parts until 1995, when he 
retired due to his back problems.  In 1993, he was accepted 
to join the Air Force Reserves but he did not join due to the 
MVA of May of that year.  The back problems persisted and he 
thereafter underwent a laminectomy, which was complicated by 
a wound infection, in addition to liver problems secondary to 
medication.  Also in 1993, he reported problems with fatigue, 
somnolence, irritability and headaches and then he was 
examined by a clinical psychologist who diagnosed, in 
September 1993, a chronic fatigue syndrome, of unknown 
etiology, which, in the current examiner's opinion, had been 
the source of the controversy in the present case.  The 
current examiner indicated, with regard to this diagnosis, 
that he thought that the diagnosis reflected the use of that 
term by a clinical psychologist to reflect the patient's 
reported symptoms of fatigue, rather than as an indication 
that he actually met the diagnostic criteria for any specific 
clinical entity.  He also mentioned the September 1997 VA 
diagnoses of migraine headaches, tension headaches, mental 
depression and chronic fatigue caused by same and said that 
it appeared that the fatigue symptoms were attributed to 
depression.  He further discussed, one by one, the symptoms 
regarding the following specific criteria for chronic fatigue 
syndrome, as reported by the veteran:

A.  Acute onset of condition:  According 
to the veteran, the symptoms started 
suddenly after being sent to Turkey in 
1991, he was unable to seek a physician 
overseas for evaluation of these or any 
other symptoms and neither the fatigue 
symptoms nor the other symptoms prevented 
him from doing his work while overseas, 
nor while working after service.

B.  Low grade fever:  Denied by the 
veteran.

C.  Non-exudative pharyngitis:  Denied by 
the veteran.

D.  Palpable or tender cervical or 
axillary lymph nodes:  Denied by the 
veteran.

E.  Generalized muscle aches or weakness:  
Also denied by the veteran.

F.  Fatigue following or lasting 24 hours 
or longer after exercise:  He (the 
veteran) said that the symptoms of 
fatigue had been constant and had not 
been really related to exercise, either 
now or at the time of onset.

G.  Headaches:  He reported having 
developed these while stationed in Turkey 
and currently suffering from both tension 
and migraine headaches, with blurred 
vision and nausea occasionally 
accompanying the second type of these 
headaches.

H.  Migratory joint pains:  He denied 
them while stationed in Turkey and said 
that they started in 1992 but that they 
were not migratory but were concentrated 
in the knees and shoulders.  It was noted 
that "he seems to have a poor memory of 
this."

I.  Neuropsychologic symptoms:  He noted 
some problems with poor concentration 
while in Turkey and some problems with 
irritability and bad temper in the past, 
but the time frame for this was unclear.  
He also said that the problems with 
depression did not begin until about six 
months after the MVA of 1993.

J.  Sleep disturbance:  He said that he 
started having trouble falling asleep 
while he was in Turkey and that, after 
going to sleep, he would still feel tired 
after getting up in the morning.  The 
examiner said, however, that this seemed 
to contradict some of the statements from 
his early VA medical examinations, which 
mentioned narcolepsy and somnolence.  The 
veteran also said the he continued to 
have problems sleeping but it was noted 
that, "at present, much of this seems to 
be due to his back pain, and also some 
prostate problems producing nocturia."

The above report also reveals that, at the time of the 
examination, the veteran complained of chronic low back pain, 
radiating to the lateral surface of the left hip and thigh, 
problems walking, the two types of headaches described above 
and "feeling fatigued all of the time."  The examiner noted 
that, these complaints notwithstanding, the veteran did not 
spend an unusual amount of time in bed and that his trouble 
falling asleep was mainly due to the back pain.  The veteran 
again reported the complaints previously referred to, 
including frequent nocturia, problems with concentration and 
depression and said that he was currently taking only two 
medications, Ibuprofen 800 mg. and Imipramine 25 mg, which 
the examiner noted had not been re-filled since May 1998.

The examiner also said that he was unable to estimate the 
amount of routine daily activities that were restricted due 
to the chronic fatigue syndrome but that it appeared that 
most of these activities were controlled or limited by the 
back pain, rather than by chronic fatigue.  He also opined 
that, as far as he could tell from the available records and 
the history given by the veteran, he had not had any episodes 
of incapacitating fatigue, had not been treated by a 
physician specifically for fatigue and was not on any 
continuous medication for chronic fatigue, although he had 
been incapacitated by his back problems.  The physical 
examination was essentially negative, other than for the 
reported impairments related to the back, and similar 
negative results were obtained on neurological and motor 
examinations.  It was also noted that the extensive 
laboratory testing and X-Rays that the veteran had in 
September 1997 were reviewed but that no significant 
abnormalities were noted in the "lab work."  The diagnoses 
were listed as depression, low back injury in MVA in 1993, 
status post lumbar laminectomy, 1994, for herniated disk, 
chronic low back pain secondary to the 1993 MVA, chronic 
headaches and history of fracture of the proximal phalanx, 
left fifth finger, 1992, asymptomatic.  Also, the subscribing 
examiner expressed the following opinion:

In my opinion, the veteran's two primary 
problems involve depression and his 
chronic low back pain related to his 
injury ... [resulting from the MVA of] 
1993, and subsequent lumbar surgery.  It 
is likely that these two conditions 
exacerbate each other.  His activity is 
primarily limited by his back pain.  I 
think that most of his other symptoms, 
including fatigue, sleep difficulty, and 
problems in concentration are secondary 
to the two above primary conditions.  I 
suspect that to at least some extent the 
headaches are also related, although he 
could have migraines independent of these 
other conditions.  In discussing his 
daily activities and symptoms, his sleep 
problems and limitations of activity are 
generally described in terms of problems 
with back pain.  I  do not think that he 
has chronic fatigue syndrome.  Referring 
again to his discharge examination in 05-
92, he did report fatigue and difficulty 
sleeping; however, the other symptoms are 
not documented at that time.  Fatigue and 
sleep difficulty are very common 
complaints in the general population, and 
are not necessarily indicative of a 
pathological condition.  There is no 
indication that any of these symptoms 
interfered with his daily activities or 
work performance either in the military 
or in civilian life until after the time 
of his [MVA] in 1993.  ... I do not think 
that he can meet six of the ten criteria 
as are required for ... [a] diagnosis [of 
chronic fatigue syndrome].  ... From the 
history as noted above, he did not 
develop a level of fatigue which was 
debilitating or reduced his daily 
activity below 50% of his pre-illness 
activity level until after his back 
injury and surgery in the 1993 to 1994 
time frame.  Also, after that time, many 
of his symptoms could be accounted for on 
the basis of his debilitating back pain 
and depression.  The term "chronic 
fatigue" has been used in some of his 
prior evaluations, but in these cases, I 
think that this term was used carelessly, 
and was actually meant to refer to his 
reported symptoms of fatigue, and not to 
a specific clinical syndrome diagnosed on 
the basis of the above criteria.

... I do not think that this veteran is 
malingering.  ... As noted in the previous 
neuropsychiatric exam, there may be an 
element of somatization, which may 
amplify some of these symptoms, but if 
so, I would attribute these to emotional 
problems rather than to malingering.  In 
addition, I do not see any evidence of 
any "undiagnosed illness."  In 
conclusion, I see no real evidence for 
any significant chronic medical condition 
or disability occurring as the result of 
his military service, but would attribute 
most of his current problems to events 
which occurred after his discharge from 
[active military s]ervice.

The applicable laws and regulations:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, VA may pay disability compensation to a Persian 
Gulf veteran who exhibits objective indications of a chronic 
disability that resulted from an undiagnosed illness, or 
combination of undiagnosed illnesses, that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more disabling not later than December 31, 2001.  
See, 38 U.S.C.A. § 1117 (West 1991); and 38 C.F.R. § 3.317 
(1998).

To qualify for service connection under 38 U.S.C.A. § 1117, 
the claimed disability must be one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1998).  The disability must be shown by "objective 
indications of chronic disability," including both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  The disability must have 
existed for six months or more.  Disabilities that exhibit 
intermittent episodes of improvement and worsening over a six 
month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

Under the above regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following:  (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

Analysis, findings and conclusion:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of his claim (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1998)), has been satisfied.  Id.

As thoroughly discussed above, the record shows that the 
veteran complained on separation of chronic fatigue and 
problems sleeping and that a diagnosis of chronic fatigue 
syndrome of unknown etiology was then first made in September 
1993, more than a year after service, and again in July 1996.  
Questions about the propriety of the diagnoses of chronic 
fatigue syndrome and the actual etiology of this syndrome 
were thereafter raised in July 1997, when a VA physician said 
that he would not give such a diagnosis and that, if any, the 
problems claimed to be manifestations of the diagnosed 
syndrome, particularly the sleeping problem, were primarily 
due to the back problems that the veteran had started 
suffering from after the post-service 1993 MVA, which had 
resulted in damage to the lumbosacral spine so serious as to 
require a laminectomy in less than a year.

The VA medical examinations of September 1997 reinforced the 
fact that there were still unanswered questions as to the 
propriety of a diagnosis of chronic fatigue syndrome and as 
to its most likely etiology, since it was noted that the 
veteran complained of multiple CNS symptoms, of "etiology 
undetermined," and that, in the opinion of one of the 
examiners, the veteran suffered from mental depression and 
chronic fatigue "caused by some low back pain."

The above two questions were thereafter further addressed by 
the examiner who subscribed the comprehensive VA chronic 
fatigue syndrome medical examination of August 1998, who, 
after a detailed review of the evidence of record, opined 
that he saw no evidence of any claimed "undiagnosed 
illness" or any real evidence of any significant chronic 
medical condition or disability resulting from military 
service and that the veteran did not suffer from a chronic 
fatigue syndrome, but from several medical problems, 
including fatigue and sleep difficulty, that were mostly 
secondary to the depression and chronic low back pain 
resulting from his MVA injury of 1993 and the laminectomy 
that he underwent less than a year after that post-service 
accident.

It is clear, then, that it has not been objectively shown 
that the chronic fatigue syndrome that some medical experts 
have diagnosed but others have negated is causally related to 
service or that the veteran currently suffers from an 
undiagnosed illness resulting from his service in the Persian 
Gulf during the Persian Gulf War, as the preponderance of the 
evidence overwhelmingly operates against a finding to the 
effect that such a link with service exists.

The appealed claim for service connection has failed under 
the regular VA provisions pertaining to claims for direct 
service connection, as the preponderance of the evidence does 
not show that the claimed chronic fatigue syndrome is 
causally related to service, as claimed.  The claim has also 
failed under the VA provisions allowing for grants of service 
connection on the basis of disability due to Persian Gulf-
related undiagnosed illness, as the preponderance of the 
evidence does not show that the claimed undiagnosed illness 
exists and is causally related to the veteran's Persian Gulf 
service.

In view of the above, the Board has no other recourse but to 
conclude that neither a claimed chronic fatigue syndrome, nor 
a claimed Persian Gulf-related undiagnosed illness, was 
incurred in or aggravated by service.  Service connection for 
a chronic fatigue syndrome and/or a Persian Gulf War-related 
undiagnosed illness claimed to be manifested by multiple 
symptoms, including sleep disturbances and fatigue, is 
therefore not warranted and, this being the case, the 
appealed claim for such benefit has failed and must 
necessarily be denied.


ORDER

Service connection for a chronic fatigue syndrome and/or a 
Persian Gulf War-related undiagnosed illness claimed to be 
manifested by multiple symptoms, including sleep disturbances 
and fatigue, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

